Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 8/12/2022, in which, claim(s) 1-4, 7-10 and 12-20 is/are pending.
Claim(s) 5-6, 11 is/are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022, has been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Arguments
Double Patenting Rejection: 
Applicant’s request for rejection to be held abeyance is acknowledged.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.

Applicant’s arguments with respect to the rejection of claim(s) 1-4, 7-10 and 12-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 19 reciting “set, automatically, virtual environment configurations for the virtual container based on configurations of a target computer system from which the suspicious information was received and the virtual environment configurations may be changed by the analyst user”.
It is unclear what the invention is claiming, by “set, automatically, virtual environment configuration…”; Which configuration is set automatically? And what is the intended action?
The dependent claims are rejected for the same rationale as it does not clarify the “set” and “automatically” features.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 1, 16 and 19 is/are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 1, 17 and 20 of copending Application No.: 16/907,994.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the underlined differences are obvious variations of the same invention (i.e. see table below).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Present Invention
Copending Application No:. 16/907994
Claim 1: a system for isolating and analyzing suspicious information, the system comprising: 

one or more memory components storing computer-readable code; and 
one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer-readable code to: 
receive an indication of the suspicious information; 
allow an analyst user access to a virtual container in order to analyze the suspicious information; 
allow the analyst user to analyze the suspicious information within the virtual container; and 
implement a mitigation action when the suspicious information is determined to include harmful information.
Claim 1: a system for isolating and analyzing suspicious information in disposable virtual containers, the system comprising: 
one or more memory components storing computer-readable code; and 
one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer-readable code to: 
receive an indication of the suspicious information; 
allow an analyst user access to a first disposable virtual container in order to analyze the suspicious information; 
allow the analyst user to analyze the suspicious information within the first disposable virtual container; 
identify the suspicious information includes harmful information;
discard the first disposable virtual container when the harmful information is identified; and 
allow the analyst user access to a second disposable virtual container.




Similarly, the rest of the independent and dependent claims are analogous to the rest of the independent and dependent claims of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paithane et al. (Pat. No.: US 10,534,906 B1; hereinafter Paithane) in view of Banga et al. (Pub. No.: US 2013/0055256 A1; hereinafter Banga) further in view of Bell et al. (Pat. No.: US 10,402,216 B1; hereinafter Bell).
Regarding claims 1, 16 and 20, Paithane discloses a system for isolating and analyzing suspicious information, the system comprising (Virtual machine VM instance to analyzed possibly malicious content [Paithane; Abstract, Fig. 3 – Element 196]):
one or more memory components storing computer-readable code (storage 230 for storing instruction [Paithane; Fig. 2 and associated texts]); and
one or more processing components operatively coupled to the one or more memory components, wherein the one or more processing components are configured to execute the computer-readable code to (processor 200 executing instruction stored in storage 230 [Paithane; Fig. 2 and associated texts]):
receive an indication of the suspicious information (intercept/received object possible malicious [Paithane; 14:29-67, 15:1-67; Fig. 5 – step 505 and associated texts]);
allow an analyst user access to a virtual container in order to analyze the suspicious information (analysis the intercepted/received object within the VM instance [Paithane; 14:29-67, 15:1-67; Fig. 5 – step 507A-J and associated texts]);
allow the analyst user to analyze the suspicious information within the virtual container  (monitor and analyzed the possible malicious object in the VM [Paithane; 14:29-67, 15:1-67; Fig. 5 – step 507A-J and associated texts]). Paithane discloses classifying objects as malicious by processing the objects in a virtual environment and monitoring behaviors during processing by one or more monitors. Paithane does not explicitly discloses implement a mitigation action when the suspicious information is determined to include harmful information; however, in a related and analogous art, Banga teaches these features.
In particular, Banga teaches when VM detects of possible malicious codes affecting any undesirable consequence, discard the VM and malicious content [Banga; ¶35, 107, 136-139]. It would have been obvious before the effective filing date of the claimed invention to modify Paithane in view of Banga with the motivation to rerun the analysis in a new instance for more accurate analyzation.
Paithane-Banga combination does not explicilty discloses wherein the virtual container operates within an isolation system that comprises a plurality of virtual containers for a plurality of analysts that provides physical separation and logical separation when analyzing the suspicious information; set, automatically, virtual environment configurations for the virtual container based on configurations of a target computer system from which the suspicious information was received and the virtual environment configurations may be changed by the analyst user; however, in a related and analogous art, Bell teaches these features.
In particular, Bell teaches a VM container in an isolating system, running in the VM execution space is a lot of different VM, wherein the it is managed by the various VM mangers and are automatically enforced by rules and policies sets, and further which the user can be changed by the user’s selections [Bell; 4:7-67, 6:43-67, 7:1-7]. It would have been obvious before the effective filing date of the claimed invention to modify Paithane-Banga combination in view of Bell with the motivation for easier managing of VM.

Regarding claims 2 and 18, Paithane-Banga-Bell combination discloses wherein the one or more processing components are further configured to execute the computer-readable code to: send a notification to a target user that the suspicious information is cleared when the harmful information fails to be identified (send a report classification and confidence score, the score evaluate if the object is malicious or not [Paithane; 14:29-67, 15:1-67; Fig. 5 – step 507A-J and associated texts]).

Regarding claim 3, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the indication of the suspicious information is received from a target user (received the object from network device [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 4, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the indication of the suspicious information is received automatically from an organization system (from the malicious content detection MCD system [Paithane; Fig. 1 – element 110 and associated texts]).

Regarding claim 5, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the system is an isolation system that provides physical separation from other systems located on a network when analyzing the suspicious information (the VM is an isolated system [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 6, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the system is an isolation system that provides logical separation from other systems located on a network when analyzing the suspicious information (the VM is an isolated system [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 7, Paithane-Banga-Bell combination discloses the system of claim 6, wherein the isolation system is accessed through an application programming interface located on an analyst computer system, on the isolation system, or on an application programing interface system (running on API [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 8, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the one or more processing components are further configured to execute the computer-readable code to: creating a plurality of virtual containers for a plurality of analysts, wherein each of the plurality of virtual containers are specific to each of the plurality of analysts (the VMM can create multiple VM instances [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 9, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the one or more processing components are further configured to execute the computer-readable code to: create the virtual container when the analyst user accesses the system (the VM can be used for access the system [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 10, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the one or more processing components are further configured to execute the computer-readable code to: receive virtual environment configurations from the analyst user for the virtual container for the suspicious information (the report includes metadata [Paithane; 8:7-33, 9:44-67; Fig. 1, 5 and associated texts]).

Regarding claim 11, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the one or more processing components are further configured to execute the computer-readable code to: automatically set virtual environment configurations for the virtual container based on configurations of a target user computer system of a target user from which the suspicious information was received (VM instance is set based on a templates, which can be of presets or based on set devices parameters [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]).

Regarding claim 14, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the mitigation action comprises sending a notification to a target user that the suspicious information includes harmful information (sending the report [Paithane; 14:29-67, 15:1-67; Fig. 5 – elements 507A-J and associated texts]).

Regarding claim 15, Paithane-Banga-Bell combination discloses the system of claim 1, wherein the mitigation action comprises requesting removal of the harmful information from a target user computer system, allowing the analyst to access the target user computer system of a target user to remediate the harmful information, requiring a username or password change, notifying other analyst users of the harmful information, notifying other users within an organization of the harmful information, notifying a third-party of the harmful information, blocking a website for the harmful information, preventing future download of the harmful information, or automatically deleting any future correspondence with the harmful information (discard the VM instance when determine malicious, would results in removing of the threats [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts] and discard of the object [Paithane; 3:40-53]).

Claims 12-13, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paithane-Banga-Bell combination further in view of Adams et al. (Pub. No.: US 2014/0026214 A1; hereinafter Adams).
Regarding claim 12, Paithane-Banga-Bell combination does not explicilty discloses the system of claim 1, wherein the one or more processing components are further configured to execute the computer-readable code to: review the suspicious information in an analysis format that is different than an original format using a non-native application; however, in a related and analogous art, Adams teaches this feature.
In particular, Adams teaches examining non-native code in at a trusted module in a VM with security module [Adams; ¶38-42; Fig. 2-4 and associated text]. It would have been obvious before the effective filing dated of the claimed invention to modify Paithane-Banga-Bell combination in view of Adams with the motivation to prevent the malicious code from executing as the non-native code is different form the native code, therefore the non-native code would not be able to attached itself to the native code.

Regarding claims 13, 17 and 20, Paithane-Banga-Bell combination discloses wherein each of the plurality of virtual containers are specific to each of the plurality of analysts (the VMM can create multiple VM instances [Paithane; 14:29-67, 15:1-67; Fig. 1, 5 and associated texts]). Paithane-Banga-Bell combination does not explicilty discloses provides a non-native application for reviewing the suspicious information in an analysis format that is different than an original format; however, in a related and analogous art, Adams teaches this feature.
In particular, Adams teaches examining non-native code in at a trusted module in a VM with security module [Adams; ¶38-42; Fig. 2-4 and associated text]. It would have been obvious before the effective filing dated of the claimed invention to modify Paithane-Banga-Bell combination in view of Adams with the motivation to prevent the malicious code from executing as the non-native code is different form the native code, therefore the non-native code would not be able to attached itself to the native code.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAO Q HO/Primary Examiner, Art Unit 2432